DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 8, 10 – 13 and 16 – 19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: reasons for allowance of claims were identified in the previous Office action, dated August, 4, 2021. Claims 15 – 18 and 20 were identified as allowable subject matter but were objected to as being dependents of rejected base claims 1 and 19.  Claims 1 and 19 have been rewritten to include allowable subject matter and includes any intervening claims.  Further, claims   2 – 8, 10 – 13 and 16 – 18 are allowed as being depended from an allowed claims 1 and 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/KATINA N. HENSON/Examiner, Art Unit 3723